--------------------------------------------------------------------------------

Exhibit 10.1


SERIES B PREFERRED STOCK DIVIDEND AGREEMENT
 
THIS AGREEMENT (this “Agreement”), dated as of July 16, 2019, is entered into
among ATRM Holdings, Inc., a Minnesota corporation (the “Company”), and the
undersigned shareholders (each a “Holder” and collectively, the “Holders”).
 
WITNESSETH:

WHEREAS, the Company has issued to the Holders the respective number of shares
of Series B Preferred Stock, par value $0.001 per share (the “Preferred Stock”)
set forth on Exhibit A, pursuant to the Statement of Designation filed with the
Secretary of State of the State of Minnesota (“Statement of Designation”);
 
WHEREAS, dividends on such shares have accrued through December 31, 2018 but not
been paid (“Accrued Dividends”) in such amounts as are set forth on Exhibit A;
 
WHEREAS, the Company and each Holder have agreed, subject to and on the terms
and conditions set forth in this Agreement, that the Company shall issue new
shares (“Shares”) of the Preferred Stock of the Company to the Holders in such
amounts as are set forth on Exhibit A in lieu of payment and in full
satisfaction of such Accrued Dividends;
 
WHEREAS, the Company and each Holder have agreed to enter into this Agreement in
contemplation of that certain Agreement and Plan of Merger by and among Digirad,
Digirad Acquisition Corporation and the Company dated as of July 3, 2019 (the
“Merger Agreement”); and
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
ARTICLE I - ISSUANCE OF PREFERRED STOCK
 
Section 1.01. Authorization of Issue.  Prior to the Closing (as defined below),
the Company has duly authorized the delivery of the Preferred Stock to the
Holders of the Shares in lieu of the Accrued Dividends.
 
Section 1.02. Satisfaction of Accrued Dividends. Subject to the terms and
conditions set forth in this Agreement, each Holder hereby agrees to accept at
the Closing such number of Shares as set forth on Exhibit A and agrees that on
such acceptance, each Holder hereby waives its entitlement to any Accrued
Dividends.  All such Accrued Dividends shall be deemed satisfied upon issuance
and delivery of the Preferred Stock.
 
Section 1.03. Voting and Support Agreement. Each Holder hereby agrees that the
Shares issued pursuant to this Agreement shall be subject to the terms and
conditions of that certain Voting and Support Agreement dated as of July 3,
2019, among Digirad Corporation (“Digirad”) and the Holders, and shall be deemed
Shareholder Shares as defined therein.
 

--------------------------------------------------------------------------------

ARTICLE II - CLOSING; DELIVERY
 
Section 2.01. Closing and Location. The closing of the Exchange (the “Closing”)
shall take place as of the date hereof , at the offices of Husch Blackwell LLP,
4801 Main Street, Suite 1000, Kansas City, MO 64112, or such other place as
shall be mutually agreed to by the Company and the Holders.
 
Section 2.02. Issuance. At or promptly following the Closing, the Company shall
instruct its transfer agent or custodian to issue the Shares to the respective
Holders on the books and records of the Company.
 
Section 2.03. Consummation of Closing. All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred.
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES
 
Section 3.01. Representations and Warranties of the Company. The Company
represents and warrants to each Holder that the following statements are true,
correct and complete as of the date hereof:
 
(a) Corporate Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Minnesota, and has
all requisite corporate power and authority to own, operate and lease its
properties and to carry on its business as and in the places where such
properties are now owned, operated and leased or such business is now being
conducted.
 
(b) Authorization. The Company has the necessary corporate power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its obligations, hereunder. The execution and delivery of this
Agreement and the performance by the Company of its obligations hereunder have
been duly authorized by the Board of Directors of the Company. This Agreement is
the legally valid and binding obligation of the Company, enforceable against it
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
 
(c) No Violation or Breach. Neither the execution and delivery of this
Agreement, nor the consummation by the Company of the transactions contemplated
hereby, (i) will violate or cause a default under any judgment, order, writ or
decree of any court or governmental authority applicable to the Company, (ii)
breach or conflict with the provisions of the constituent documents of the
Company, or (iii) violate, conflict with or breach any agreement, arrangement,
document or instrument to which the Company is a party or by which it is bound.
 

--------------------------------------------------------------------------------

(d) Approvals and Consents. The Company is not required to perform any act or
obtain any consent, authorization, approval or order of, or make any filing or
registration with, any court or governmental agency, or quasi-governmental
agency commission, board, bureau, or instrumentality in order for it to execute,
deliver or perform any of its obligations under this Agreement or to complete
the Exchange in accordance with the terms hereof. Prior to the date hereof and
as required under Section 6.2 of the Merger Agreement, the Company has received
Digirad’s consent to issue the Shares to the Holders on the terms set forth in
this Agreement.
 
(e) SEC Reporting and Compliance. None of the Company’s registration statements,
proxy statements, information statements and reports filed with the Securities
and Exchange Commission (“SEC”) since March 31, 2019, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained therein not
misleading.
 
(f) Shares Duly Issued. The Shares to be issued to each Holder in accordance
with the terms hereof shall be, when issued, duly and validly issued, fully paid
and nonassessable.
 
(g) Compliance with Other Instruments. The Company is not in violation or
default (i) of any provisions of its Amended and Restated Articles of
Incorporation or Bylaws, each as amended to date, (ii) of any instrument,
judgment, order, writ or decree, (iii) under any note, indenture or mortgage, or
(iv) under any lease, agreement, contract or purchase order to which it is a
party or by which it is bound, or of any provision of federal or state statute,
rule or regulation applicable to the Company, the violation of which would have
a material adverse effect. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either (A) a default under any
such provision, instrument, judgment, order, writ, decree, contract or agreement
or (B) an event that results in the creation of any lien, charge or encumbrance
upon any assets of the Company or the suspension, revocation, forfeiture, or
nonrenewal of any material permit or license applicable to the Company.
 
Section 3.02. Representations and Warranties of the Holders. Each Holder,
severally and not jointly, represents and warrants to the Company that the
following statements are true, correct and complete as of the date hereof:
 
(a) Organization. Each Holder is a duly organized entity, validly existing and
in good standing, and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as and in the places where
such properties are now owned, operated and leased or such business is now being
conducted.
 
(b) Authorization. Each Holder has the necessary power and authority to enter
into this Agreement and to carry out the transactions contemplated by, and
perform its obligations, hereunder. The execution and delivery of this Agreement
and the performance by each Holder of its obligations hereunder have been duly
authorized by all necessary action on its part. This Agreement is the legally
valid and binding obligation of each Holder, enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability.
 

--------------------------------------------------------------------------------

(c) No Violation or Breach. Neither the execution and delivery of this
Agreement, nor the consummation by each Holder of the transactions contemplated
hereby, (i) will violate or cause a default under any judgment, order, writ or
decree of any court or governmental authority applicable to each Holder, (ii)
violate any provision of law, rule or regulation applicable to it or its
certificate of incorporation or by-laws (or other organizational document) or
(iii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it is a party.
 
(d) Governmental Consents. The execution, delivery and performance by it of this
Agreement do not and will not require any registration or filing with, consent
or approval of, or notice to, or other action to, with or by, any federal, state
or other governmental authority or regulatory body, but for that required under
the Securities Exchange Act of 1934, as amended, and the Securities Act of 1933,
as amended (the “Securities Act”), and other SEC and Financial Industry
Regulatory Authority monitored regulations.
 
(e) Purchase Entirely for Own Account. Each Holder is acquiring the Shares for
its own account, for investment purposes and not with a view to the distribution
thereof, except in compliance with the Securities Act. Each Holder understands
that the Shares issued to it may not be resold except pursuant to an effective
registration statement filed under the Securities Act or pursuant to an
exemption from registration thereunder.
 
(f) Investment Experience. Each Holder has such knowledge and experience in
financial and business affairs that the Holder is capable of evaluating the
merits and risks of an investment in the Shares. Each Holder is either a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
or an “accredited investor” as defined in Regulation D under the Securities Act,
and was not organized for the purpose of acquiring the Shares. Each Holder has
previously invested in securities similar to the Shares. In making its decision
to invest in the Shares, each Holder has relied upon independent investigations
made by the Holder and, to the extent believed by the Holder to be appropriate,
the Holder’s representatives, including the Holder’s own professional, tax and
other advisors. Each Holder and its representatives have been given the
opportunity to examine documents and to ask questions of, and to receive answers
from, the Company and its representatives concerning the terms and conditions of
its investment in the Shares. Each Holder is able to bear the economic risk of
its investment in the Shares and is presently able to afford the complete loss
of such investment. Each Holder acknowledges that the Company is relying on the
truth and accuracy of the foregoing representations and warranties in the
issuance of the Shares to the Holder without first having registered the Shares
under the Securities Act.
 
(g) Restricted Securities. It has been advised by the Company that (i) the
issuance of the Shares have not been registered under the Securities Act; (ii)
the issuance of the Shares is intended to be exempt from registration under the
Securities Act pursuant to either Rule 144A or Regulation D under the Securities
Act; and (iii) there is no established market for the Shares, and it is not
anticipated that there will be any active public market for the Shares in the
foreseeable future. Each Holder is familiar with Rule 144 promulgated by the SEC
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.
 

--------------------------------------------------------------------------------

ARTICLE VI - MISCELLANEOUS
 
Section 6.01. Definitions. Capitalized terms used herein but not specifically
defined herein shall have the meanings ascribed to them in the Certificate of
Designation.
 
Section 6.02. Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
Section 6.03. Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof and supersedes all prior agreements with respect thereto.
 
Section 6.04. Effectiveness; Amendments. This Agreement shall not become
effective and binding on a party hereto unless and until a counterpart signature
page to this Agreement has been executed and delivered by such party. Once
effective, this Agreement may not be modified, amended or supplemented, except
in a writing signed by the Company and the Holders.
 
Section 6.05. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
Section 6.06. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. Delivery of an executed
signature page of this Agreement by telecopier or e-mail shall be effective as
delivery of a manually executed signature page of this Agreement.
 
Section 6.07. Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.
 
Section 6.08. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, regardless
of the laws that might otherwise govern under applicable principles of conflict
of laws of the State of New York or of any other jurisdiction. The parties
hereby irrevocably submit to the non-exclusive jurisdiction of any federal or
state court located within the borough of Manhattan of the City, County and
State of New York over any dispute arising out of or relating to this Agreement
or any of the transactions contemplated hereby. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, jury trial and any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
Section 6.09. Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (a) when delivered personally by
hand (with written confirmation of receipt) or (b) one business day following
the day sent by overnight courier (with written confirmation of receipt), in
each case at the following addresses (or to such other address as a party may
have specified by notice given to the other party(ies) pursuant to this
provision):
 

--------------------------------------------------------------------------------

 
(a)
If to the Company, to:
   
ATRM Holdings, Inc.
   
5215 Gershwin Avenue N.
   
Oakdale, Minnesota 55128
   
Attention: Daniel M. Koch, President and Chief Executive Officer
   
Email: dkoch@atrmholdings.com
 

   
with a copy to (which copy shall not constitute notice):
   
Husch Blackwell LLP
   
4801 Main Street, Suite 1000
   
Kansas City, MO 64112
   
Attention: Steve Carman, Esq.
   
Email: steve.carman@huschblackwell.com
 

 
(b)
If to the Holders, to:
   
Lone Star Value Investors, LP
   
Lone Star Value Co-Invest I, LP
   
53 Forest Avenue, 1st Floor
   
Old Greenwich, Connecticut 06870
   
Attention: Mr. Jeffrey E. Eberwein
   
Email: je@lonestarvm.com and info@lonestarvm.com



Section 6.10. Specific Performance. Each party hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which such
party would not have an adequate remedy at law for money damages, and therefore
each party hereto agrees that in the event of any such breach the other party
may seek the remedy of specific performance of such covenants and agreements and
injunctive and other equitable relief (without the requirement to post bond or
other security) in addition to any other remedy to which such party may be
entitled, at law or in equity.
 
Section 6.11. Remedies Cumulative. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power or remedy thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.
 
Section 6.12. No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by the other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof, shall not constitute a waiver by such party
of its right to exercise any such or other right, power or remedy or to demand
such compliance.
 
Section 6.13. Third Party Beneficiaries. This Agreement is not intended to be
for the benefit of, and shall not be enforceable by, any person who or which is
not a party hereto, except with respect to Section 1.03, for which Digirad shall
be a third party beneficiary and shall be entitled to the rights and benefits
thereunder and may enforce the provisions of such Section 1.03 as if Digirad
were a party to this Agreement.
 
Section 6.14. Representation by Counsel. Each Holder acknowledges that Husch
Blackwell LLP represents the Company and does not, and did not, represent the
Holders in connection with this Agreement.
 
[Signature Pages Follow]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


COMPANY:
ATRM HOLDINGS, INC.
       
By:
/s/ Daniel M. Koch
 
Name:
Daniel M. Koch
 
Title:
President and Chief Executive Officer
 


HOLDERS:
LONE STAR VALUE INVESTORS, LP
 

 
By:
/s/ Jeffrey E. Eberwein
 
Name:
Jeffrey E. Eberwein
 
Title:
Managing Member
 

 
LONE STAR VALUE CO-INVEST I, LP
 

 
By:
/s/ Jeffrey E. Eberwein
 
Name:
Jeffrey E. Eberwein
 
Title:
Managing Member




--------------------------------------------------------------------------------

Exhibit A


Holder
 
Shares of Series B
Preferred Stock
Outstanding
   
Accrued
Dividends
through
December 31,
2018
   
New Shares of Series B
Preferred Stock to be issued
in satisfaction of Accrued
Dividends
 
Lone Star Value Investors, LP
   
222,577
   
$
166,933
     
6,677.32
 
Lone Star Value Co-Invest I, LP
   
374,562
   
$
280,922
     
11,236.88
 
TOTAL
   
597,139
   
$
447,855
     
17,914.2
 






--------------------------------------------------------------------------------